CaseCase
     8:20-mj-01216-TGW
          2:20-mj-00088-MAT
                         Document
                            Document
                                  10 Filed
                                     14-4 03/02/20
                                           Filed 03/03/20
                                                     Page 1Page
                                                            of 3 PageID
                                                                 1 of 3 47
CaseCase
     8:20-mj-01216-TGW
          2:20-mj-00088-MAT
                         Document
                            Document
                                  10 Filed
                                     14-4 03/02/20
                                           Filed 03/03/20
                                                     Page 2Page
                                                            of 3 PageID
                                                                 2 of 3 48
CaseCase
     8:20-mj-01216-TGW
          2:20-mj-00088-MAT
                         Document
                            Document
                                  10 Filed
                                     14-4 03/02/20
                                           Filed 03/03/20
                                                     Page 3Page
                                                            of 3 PageID
                                                                 3 of 3 49
